DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0148376 to Chanemougame et al (hereinafter Chanemougame).
Regarding Claim 1, Chanemougame discloses a semiconductor device, comprising: 
a first interconnect structure (172, Fig. 1B); 
a first transistor over the first interconnect structure and comprising: 
first nanostructures (111, Fig. 1A), and 
a first source feature (112) adjoining the first nanostructures; 
a second transistor over the first transistor and comprising: 
second nanostructures (121), and 
a second source feature (122) adjoining the second nanostructures; and 
a second interconnect structure (173, Fig. 1B) over the second transistor, 
wherein the first source feature is vertically spaced apart from the second source feature by an interlayer dielectric layer (103) and a base dielectric layer (104) over the interlayer dielectric layer, 
wherein the first source feature is coupled to a first power rail in the first interconnect structure, and the second source feature is coupled to a second power rail in the second interconnect structure (Fig. 1B).

While the second interconnect structures are depicted adjacent the second transistor, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the second interconnect structure over the second transistor. Interconnect structures can be formed in a variety of patterns without effecting the physical layout of the transistors they are contacting. Forming the interconnect to be over the transistor would have been an obvious design choice based on the desired circuit layout and/or compacting the feature size of the overall structure.

Regarding Claim 2, Chanemougame discloses the semiconductor device of Claim 1, wherein the second nanostructures are vertically aligned with the first nanostructures.

Regarding Claim 4, Chanemougame discloses the semiconductor device of Claim 1, further comprising: 
a gate structure (151) that wraps around each of the first nanostructures and each of the second nanostructures.

Regarding Claim 5, Chanemougame discloses the semiconductor device of Claim 1, wherein the first transistor further comprises a first drain feature (112) and a first drain contact over (162) and in contact with the first drain feature, wherein the first drain contact is coupled to a first conductive line (172) in the second interconnect structure by way of a first contact via (Fig. 1B).

Regarding Claim 6, Chanemougame discloses the semiconductor device of Claim 1, wherein the second transistor further comprises a second drain feature (122) and a second drain contact (163) over and in contact with the second drain feature, wherein the second drain contact is coupled to a second conductive line (173) in the second interconnect structure by way of a second contact via (Fig. 1B).

Regarding Claim 7, Chanemougame discloses the semiconductor device of Claim 1, wherein the first source feature (112) is coupled to the first power rail (172) in the first interconnect structure by way of a backside source contact (162) disposed directly below the first source feature (Fig. 1B).

Regarding Claim 8, Chanemougame discloses a semiconductor device, comprising: 
a first interconnect structure (173, Fig. 1B); 
a first transistor over the first interconnect structure and comprising: 
first nanostructures (111), and 
a first source feature (112) adjoining the first nanostructures along a first direction; 
a second transistor over the first transistor and comprising: 
second nanostructures (121), and
a second source feature (122) adjoining the second nanostructures along the first direction; and
a second interconnect structure (173) over the second transistor,
wherein the first source feature is sandwiched directly between a first hybrid fin (106) and a second hybrid fin (106) along a second direction perpendicular to the first direction (examiner considers the adjacent InterLayer Dielectric (ILD) regions to be a first and second hybrid fin),
wherein the first source feature is coupled to a first power rail in the first interconnect structure, and the second source feature is coupled to a second power rail in the first interconnect structure (Fig. 1B).

While the second interconnect structures are depicted adjacent the second transistor, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the second interconnect structure over the second transistor. Interconnect structures can be formed in a variety of patterns without effecting the physical layout of the transistors they are contacting. Forming the interconnect to be over the transistor would have been an obvious design choice based on the desired circuit layout and/or compacting the feature size of the overall structure.


Regarding Claim 9, Chanemougame discloses the semiconductor device of Claim 8,
wherein the first transistor further comprises a first drain feature (112) and a first drain contact (162) over and in contact with the first drain feature,
wherein the first drain contact is coupled to a first conductive line (172) in the second interconnect structure by way of a first contact via (Fig. 1B).
See claim 8 with regards to being “over” a source/drain feature. The first drain feature would only be required to be slightly wider for an upper surface contact to be made.

Regarding Claim 10, Chanemougame discloses the semiconductor device of Claim 8,
wherein the second transistor further comprises a second drain feature (122) and a second drain contact (163) over and in contact with the second drain feature,
wherein the second drain contact is coupled to a second conductive line (173) in the second interconnect structure by way of a second contact via.

Regarding Claim 11, Chanemougame discloses the semiconductor device of Claim 8,
wherein the first nanostructures are disposed between the first hybrid fin and the second hybrid fin (Fig. 1A/B),
wherein the first hybrid fin comprises a first conductive feature (162) embedded in a first dielectric feature,
wherein the second hybrid fin comprises a second conductive feature (171) embedded in a second dielectric feature.

Regarding Claim 12, Chanemougame discloses the semiconductor device of Claim 11,
wherein the first source feature is coupled to the first power rail in the first interconnect structure by way of the first conductive feature (Fig. 1B),
wherein the second source feature is coupled to the second power rail in the first interconnect structure by way of the second conductive feature [0058].

Regarding Claims 11 and 13, Chanemougame discloses the semiconductor device of Claim 8,
wherein the first nanostructures are disposed between the first hybrid fin and the second hybrid fin (Fig. 1A/B),
wherein the first hybrid fin comprises a first conductive feature (see below) embedded in a first dielectric feature,
wherein the second hybrid fin comprises a second conductive feature (171) embedded in a second dielectric feature.
wherein the first transistor further comprises a first drain feature (112) and a first drain contact (162) over and in contact with the first drain feature,
wherein the first drain feature and the first drain contact are disposed between the first hybrid fin and the second hybrid fin (Fig. 1B, examiner considers the adjacent ILD regions to be a first hybrid fin),
wherein the first drain feature and the first drain contact are electrically isolated from the first conductive feature and the second conductive feature (See below).
See claim 8 with regards to being “over” a source/drain feature. The first drain feature would only be required to be slightly wider for an upper surface contact to be made.

Chanemougame does not disclose a first conductive feature, embedded in a first dielectric feature and electrically isolated from the first drain feature and first drain contact. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included surrounding layers of interconnects embedded within the ILD layers of Chanemougame. Interconnect, or adjacent wiring, would have been obvious to providing routing to other transistors or semiconductor devices that comprise the complex circuits Chanemougame’s stacked assembly would have been included in. Running conductive features adjacent, but unconnected, to the stacked assembly would have been obvious to one of ordinary skill to densify the desired circuits.

Regarding Claims 14 and 15, Chanemougame discloses the semiconductor device of Claim 8,
wherein the second nanostructures are disposed between a third hybrid fin and a fourth hybrid fin (Fig. 1B, examiner considers the adjacent ILD regions to be hybrid fins),
wherein the third hybrid fin comprises a third conductive feature embedded in a first dielectric feature (see below),
wherein the fourth hybrid fin comprises a fourth conductive feature (163) embedded in a second dielectric feature,
wherein the first transistor further comprises a first drain feature (112) and a first drain contact (162) over and in contact with the first drain feature,
wherein the first drain contact (162) is coupled to a first conductive line (172) in the second interconnect structure by way of a first contact via,
wherein the first contact via extends through the first dielectric feature and is electrically isolated from the third conductive feature.
See claim 8 with regards to being “over” a source/drain feature. The first drain feature would only be required to be slightly wider for an upper surface contact to be made.

Chanemougame does not disclose a third conductive feature, embedded in a first dielectric feature and electrically isolated from the first drain feature and first drain contact. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included surrounding layers of interconnects embedded within the ILD layers of Chanemougame. Interconnect, or adjacent wiring, would have been obvious to providing routing to other transistors or semiconductor devices that comprise the complex circuits Chanemougame’s stacked assembly would have been included in. Running conductive features adjacent, but unconnected, to the stacked assembly would have been obvious to one of ordinary skill to densify the desired circuits.


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 requires the second nanostructures be offset from the first nanostructures along the direction. Ramaswamy does not disclose, or suggest, such an arrangement. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. US PG Pub 2020/0075574 (“Smith”) is cited as being examples of relevant references in the art. While Smith discloses a stacked nanostructure transistor with interconnections over and under the stack, Smith do not disclose, or suggest, offsetting the nanostructures.

Claims 16-20 are allowed.
Claim 16 recites a method, comprising:
receiving a workpiece comprising a first substrate and a first stack over the first substrate, the first stack including a first plurality of channel layers interleaved by a first plurality of sacrificial layers;
forming a first fin-shaped structure from the first stack and a portion of the first substrate, the first fin-shaped structure comprising a first source region and a first drain region;
forming a first hybrid fin and a second hybrid fin that extend parallel to the first fin-shaped structure, the first hybrid fin comprising a first conductive feature embedded in a first dielectric feature and the second hybrid fin comprising a second conductive feature embedded in a second dielectric feature;
forming a first source feature over the first source region and a first drain feature over the first drain region;
forming a first source contact in direct contact with the first source feature and the first conductive feature;
forming a first drain contact in direct contact with the first drain feature;
depositing a capping layer over the first source contact and the first drain contact;
bonding a second stack over the capping layer, the second stack including a second plurality of channel layers interleaved by a second plurality of sacrificial layers;
forming a second fin-shaped structure from the second stack, the second fin- shaped structure comprising a second source region and a second drain region;
forming a third hybrid fin and a fourth hybrid fin that extend parallel to the second fin-shaped structure, the third hybrid fin comprising a third conductive feature embedded in a third dielectric feature and the fourth hybrid fin comprising a fourth conductive feature embedded in a fourth dielectric feature;
forming a second source feature over the second source region and a second drain feature over the second drain region;
forming a second source contact in direct contact with the second source feature and the third conductive feature; and
forming a second drain contact in direct contact with the second drain feature.

While Chanemougame suggests hybrid fins with embeded conductive features, the reference does not arrive at the device in a method as required by Applicant. It is not an obvious modification to form Chanemougame’s stacked assembly in a manner as claimed by Applicant. US PG Pub 2018/0315838 (“Morrow”) is cited as an example of another, relevant reference in the art. While the reference discloses stacked nanostructure transistors with interconnections over and under the stack, Morrow does not form the stacked nanostructure transistor with hybrid fins as claimed by Applicant. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 17-20 depend on Claim 16 and are allowable for at least the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818